Citation Nr: 9929817	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  92-01 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

Entitlement to service connection for right ear hearing loss.

Entitlement to an increased (compensable) rating for 
residuals of a left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1957 to March 1961 
and from October 1967 to September 1969.  He also had service 
in the United States Navy Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1991 RO rating decision that denied service 
connection for right ear hearing loss and a January 1993 RO 
decision that denied an increased (compensable) evaluation 
for residuals of a left knee injury.



FINDINGS OF FACT

1.  The veteran does not have any right ear auditory 
thresholds greater than 15 decibels; speech recognition on 
the Maryland CNC test is 98 percent or better.

2.  The residuals of a left knee injury are manifested 
primarily by limitation of flexion to 130 degrees and pain on 
compression of the patella; limitation of extension, 
limitation of flexion to 60 degrees or less or other symptoms 
that produce slight functional impairment are not found.


CONCLUSIONS OF LAW

1.  The veteran does not have a right ear hearing loss 
disability that may be considered to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).

2.  The criteria for a compensable rating for residuals of a 
left knee injury are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Codes 5003, 5014, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Ear Hearing Loss

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Service medical records show that the veteran underwent 
audiometric examinations in conjunction with a medical 
examinations for separation from service in March 1961 and 
for enlistment into service in September 1967.  The reports 
of these audiometric evaluations do not indicate the presence 
of right ear hearing loss.  Nor do reports of service 
department audiometric evaluations in March 1989 and April 
1990.

At a VA audiometric evaluation in July 1991, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT






Speech audiometry revealed speech recognition ability of 
98 percent in the right ear.

On a VA authorized audiological evaluation in July 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
15
LEFT






Speech audiometry revealed speech recognition ability of 
100 percent in the right ear.  Right ear hearing loss was not 
found at a VA ear examination at this time or noted on the 
report of the audiological evaluation.

The reports of the veteran's audiometric evaluations do not 
show that he meets the criteria of 38 C.F.R. § 3.385 for 
service connection for right ear hearing loss.  Therefore, 
service connection for the claimed disability is prohibited.  
The claim has no legal merit, and it is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



II.  Entitlement to an Increased (Compensable) Evaluation for 
Residuals of a Left Knee Injury

The veteran had active service from May 1957 to March 1961 
and from October 1967 to September 1969.  He also had service 
in the United States Navy Reserve.

Service medical records show that the veteran sustained a 
left knee injury in an automobile accident.

A December 1970 RO rating decision granted service connection 
for residuals of a left knee injury and assigned a 
zero percent rating.  This evaluation was effective from 
September 1969 and has remained unchanged since then.

The veteran underwent a VA medical examination in October 
1992.  He complained of stiffness, swelling, and instability 
of the left knee with occasional clicking.  It was noted that 
he walked with a slight limp on the left and that he lacked 
the final degrees of extension of the left knee.  There was 
no effusion and he was able to crouch and recover.  The left 
knee was stable.  There was mild discomfort on compression of 
the patella.  X-rays of the left knee showed no significant 
abnormalities.  The diagnosis was chondromalacia patella, 
left.

The veteran underwent a VA medical examination in May 1998.  
He did not report losing time from work due to left knee 
problems.  He did complain of frequent episodes of pain and 
swelling of the left knee with frequent episodes of buckling 
and of occasional episodes of locking.  He reported that he 
was unable to run, kneel or climb or descend stairs because 
of left knee pain.  Flexion of the knee was to 130 degrees 
and extension was to zero degrees.  The left knee was 
diffusely tender.  There was no evidence of soft tissue 
effusion.  There was a moderate degree of pain elicited with 
compression of the patella and with movement of the patella.  
Stress testing revealed no evidence of laxity of the anterior 
cruciate ligament or of the medial or lateral collateral 
ligaments.  X-rays of the left knee revealed essentially 
normal findings.  The diagnoses were internal derangement of 
the left knee; and chondromalacia patella, left knee.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Chondromalacia patella, left knee, is rated analogous to 
arthritis of the left knee based on limitation of motion of 
the affected joint.  38 C.F.R. § 4.71a, Codes 5003 and 5014.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

The evidence does not indicate the presence of instability or 
subluxation of the left knee.  Hence, a compensable 
evaluation for the residuals of the veteran's left knee 
injury is not warranted under diagnostic code 5257.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  These regulatory sections, 
however, are not applicable to ratings under diagnostic code 
5257 because the criteria in this diagnostic code are not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Under the circumstances, the Board will consider entitlement 
to a compensable rating for the veteran's left knee problems 
based on chondromalacia patella under the criteria noted 
above.  The report of the veteran's VA medical examination in 
1992 indicated slight limitation of extension of the left 
knee, but at the 1998 VA medical examination there was full 
extension.  The report of the 1998 VA medical examination 
does reveal noncompensable limitation of flexion, but this 
limitation of motion is so slight that it does not meet the 
criteria of diagnostic code 5260 for a noncompensable rating.  
While the evidence indicates a moderate degree of pain with 
compression of the patella, it does not show that the overall 
symptoms attributable to the left knee disability produce 
even slight functional impairment.  Deluca, 8 Vet. App. 202; 
VAOPGCPREC 9-98.

After consideration of all the evidence, the Board finds that 
the residuals of the veteran's left knee injury are 
manifested primarily by limitation of flexion to 130 degrees 
and pain on compression of the patella that are best 
reflected by the current noncompensable evaluation for this 
condition.  The evidence does not show limitation of 
extension, limitation of flexion to 60 degrees or less, or 
symptoms that produce slight functional impairment and would 
justify a rating under Deluca.  Hence, the preponderance of 
the evidence is against the claim for a compensable rating 
for the residuals of a left knee injury, and the claim is 
denied.

Since the preponderance of the evidence is against the claim 
for residuals of a left knee injury, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for right ear hearing loss is denied.

An increased (compensable) evaluation for residuals of a left 
knee injury is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

